

107 HR 8106 IH: District of Arizona Judgeship Authorization Act of 2020
U.S. House of Representatives
2020-08-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8106IN THE HOUSE OF REPRESENTATIVESAugust 25, 2020Mrs. Lesko (for herself, Mr. Schweikert, Mr. Gosar, and Mr. Biggs) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo authorize 4 additional judgeships and to convert a temporary judgeship for the district of Arizona.1.Short titleThis Act may be cited as the District of Arizona Judgeship Authorization Act of 2020.2.FindingsCongress finds the following:(1)In its March 2019 report, the Judicial Conference of the United States requested from Congress, for the district of Arizona, the creation of 4 new district judgeships and the conversion of 1 temporary judgeship to a permanent judgeship.(2)In fiscal year 2019, there were 14,205 pending cases averaging 1,093 cases per judgeship in the district of Arizona. The median timelines for civil and criminal filings to disposition were roughly 9.6 and 4.8 months, respectively. The filings for fiscal year 2019 were 15,301, or 1,177 per judgeship. (3)The Judicial Conference of the United States defines a judgeship vacancy to be a judicial emergency if weighted filings are in excess of 600 per judgeship.(4)The district of Arizona currently has 800 weighted filings per judgeship, above the threshold for a judicial emergency and above the 2018 national average of 513 weighted filings per judgeship.3.Additional district judgeships for the district of Arizona(a)Additional district judgeshipsThe President shall appoint, by and with the advice and consent of the Senate, 4 additional district judges for the district of Arizona.(b)Conversion of temporary judgeshipThe existing judgeship for the district of Arizona authorized by section 312(c) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273, 28 U.S.C. 133 note), as of the date of enactment of this Act, shall be authorized under section 133 of title 28, United States Code, and the incumbent in that office shall hold the office under section 133 of title 28, United States Code, as amended by this Act.(c)Technical and conforming amendmentThe table in section 133(a) of title 28, United States Code, is amended by striking the item relating to Arizona and inserting the following:Arizona17.